DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closed end of the second opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a locking mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A locking mechanism is already recited in claim 1.
Claim 24 recites the limitation "a socket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A socket is already recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0183052 to Whitten et al.
Regarding claim 1, Whitten ‘052 discloses a socket 160 of a locking mechanism, the socket 160 comprising: a first end comprising a first opening and a second end, the first opening forming a first perimeter of the socket about a socket axis, the second opening forming a second perimeter of the socket about the socket axis, the distance between the ends forming a depth of the socket (Fig 4); a first sidewall 162 extending the depth of the socket for a first portion of the first perimeter; and a second sidewall 126 extending from the first end and less than the depth of the socket for a second portion of the first perimeter, wherein at the second end in line with the second portion of the first perimeter the second end is wider than the first opening of the first end and defines a locking surface 166 (fig 2) perpendicular to the axis of the socket 160, the surface comprising a locking feature 166 for engaging with a complimentary locking feature of a plug 108 (fig. 2).  
Regarding claim 2, Whitten ‘052  discloses further comprising: a plurality of the first sidewalls 162, each extending the depth of the socket for a first portion of the first perimeter; and a plurality of the second sidewalls 126, each extending from the first end and less than the depth of the socket for a second portion of the first perimeter, wherein at the second end in line with each of the second portions of the first perimeter the second end is wider than the first opening of the first end and defines a second perimeter of the socket and a locking surface 166 perpendicular to the axis of the socket, the surface comprising a locking feature 166 for engaging with a complimentary locking feature of a corresponding plug 108.  
Regarding claim 3, Whitten ‘052  discloses wherein the locking feature comprises a protrusion 164 from the locking surface 166 (fig 4).  
Regarding claim 4, Whitten ‘052  discloses wherein the locking feature comprises a cut-out portion  166 of the locking surface 166.  
Regarding claim 5, Whitten ‘052  discloses wherein the first opening comprises a polygon (fig 4).  
Regarding claim 6, Whitten ‘052  discloses wherein the polygon has rounded corners (fig. 4).  
Regarding claim 7, Whitten ‘052  discloses wherein the second perimeter comprises a first portion comprising an arc of the circle formed by the first opening rotating about the socket axis (fig 4).  
Regarding claim 8, Whitten ‘052  discloses wherein the second perimeter comprises a second portion comprising a shape complimentary to the corners of the polygon (fig 4).  
Regarding claim 9, Whitten ‘052  discloses wherein the first and second portions 162/126 of the second perimeter are positioned on either side of a locking feature 166 (fig 4).  
Regarding claim 10, Whitten ‘052  discloses wherein the second perimeter is arranged to compliment a corresponding plug 108 when engaged with the locking feature of the socket 160.  
Regarding claim 11, Whitten ‘052  discloses the socket 160 arranged such that a corresponding plug 108 rotates between 25 and 65 degrees to engage the locking feature 166.  
Regarding claim 12, Whitten ‘052  discloses positioned on a handheld device (fig 6).  
Regarding claim 13, Whitten ‘052  discloses positioned on the cover 100 of a handheld device.  
Regarding claim 14, Whitten ‘052  discloses wherein the second end comprises a second opening (interior or cavity of shell 102) and wherein the second opening is wider than the first opening (fig 4).  
Regarding claim 15, Whitten ‘052  discloses wherein the second end comprises a closed end (closed areas of the cavity/interior of shell 102).  
Regarding claim 16, Whitten ‘052  discloses a plug 108 of a locking mechanism, the plug comprising: a first end 904; a second end 902; and a neck portion 920 extending between the first end and the second end about a plug axis; the second end 902 comprising a locking portion (side of 902 when neck extends) extending radially beyond the neck portion and perpendicular to the plug axis; wherein the locking portion 902 (fig 9b) comprises a locking surface 922 closest to the neck portion (fig 9b), the locking surface comprising a locking feature 912 for engaging with a complimentary locking feature of a socket (note: 902 912 922 are a one piece plug portion fig 9b).  
Regarding claim 17, Whitten ‘052  discloses further comprising a plurality of locking features 912.  
Regarding claim 18, Whitten ‘052  discloses wherein the locking feature 912 comprises a protrusion from the locking surface 922.  
Regarding claim 19, Whitten ‘052  discloses wherein the locking feature 912 comprises a cut-out portion of the locking surface (areas between locking features 912 are cutouts of the locking surface and locking portion - fig 9b).  
Regarding claim 20, Whitten ‘052  discloses wherein the locking portion 902 comprises a polygon (fig 9b).  
Regarding claim 21, Whitten ‘052  discloses wherein the polygon has rounded corners (fig 9b).  
Regarding claim 22, Whitten ‘052  discloses wherein each locking feature 912 is positioned at or adjacent a polygon corner (fig 9b).  
Regarding claim 23, Whitten ‘052  discloses wherein the first end is positioned on a handheld device accessory (fig 6).  
Regarding claim 24, Whitten ‘052  discloses a locking mechanism comprising a socket 160 (fig. 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions.  The list of prior art supports is as follows: US-20190009850-A1 OR US-20140265765-A1 OR US-20160225204-A1 OR US-9611881-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632